Citation Nr: 1207860	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2011, the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

The Veteran was exposed to acoustic trauma during service, he is presently diagnosed with bilateral sensorineural hearing loss disability for VA purposes, and the weight of the competent evidence is in relative equipoise on the question of whether his current bilateral hearing loss disability is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As addressed below, the Board grants in full the Veteran's claims of entitlement to service connection for bilateral hearing loss.  Accordingly, the Board need not discuss any potential error with respect to the duties to notify and assist pertaining to this claim.

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  He has testified that he was exposued to loud noise during his period of service.

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, the subsequent manifestations of the same chronic disease at any later date, however, remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In evaluating the Veteran's hearing loss claim, it is observed that the threshold for normal hearing is from 0 to 20 decibels with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, even where clinical hearing loss is demonstrated, entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide that, for the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's in-service noise exposure is conceded due to his military specialty as an aviation officer.  38 U.S.C.A. § 1154(a).  Moreover, it is noted that service connection is currently in effect for tinnitus as due to in-service noise exposure.  This sole inquiry, then, is whether current bilateral hearing loss is due to such noise exposure.

Service treatment records demonstrate fluctuations in right ear hearing acuity; however, the Veteran's hearing was consistently measured as within normal limits for VA purposes.  Moreover, at all relevant frequencies, his in-service audiometric findings were clinically normal per Hensley.  Upon separation examination, dated in February 1993, decibel loss in the right ear was 5 at 500, 0 at 1000, 0 at 2000, 10 at 3000, and 20 at 4000 Hertz.  Decibel loss in the left ear was 15 at 500, 5 at 1000, 5 at 2000, 10 at 3000, and 20 at 4000 Hertz.  Overall, while normal, such findings do indicate a trending downward in auditory acuity when compared with many of the earlier in-service examinations, to include in November 1980, September 1984, November 1986, and January 1992, 

The Veteran was afforded a VA examination in March 2009.  Decibel loss in the right ear was 15 at 500, 15 at 1000, 15 at 2000, 55 at 3000, and 65 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 100 percent in the right ear.  Decibel loss in the left ear was 15 at 500, 10 at 1000, 15 at 2000, 55 at 3000, and 60 at 4000 Hertz.  Speech audiometry revealed speech discrimination ability of 100 percent in the left ear.  The Veteran was diagnosed with bilateral, moderately severe high frequency sensorineural loss with excellent speech recognition.  The VA examiner noted that the Veteran's audiometric evaluation upon separation had demonstrated normal hearing for VA purposes.  The VA examiner thus opined that it was not as likely as not that the Veteran's hearing loss was related to his military service.  However, the VA examiner also acknowledged that the Veteran was likely exposed to high noise levels during his period of service and opined that it was as likely as not that the Veteran's tinnitus was related to his period of service.

In an April 2010 letter, the Veteran's private audiologist indicated that Veteran was experiencing significant bilateral high frequency hearing loss and that he had a history of in-service loud noise exposure.  The Veteran's private audiologist opined that service connection was warranted for the Veteran's bilateral hearing loss, as attributable to in-service noise exposure.  He further noted, in November 2010, that the Veteran's service-connected tinnitus was caused by the hearing loss.

Upon review of the aforementioned evidence, the Board finds that service connection for bilateral hearing loss is warranted.  In so finding, it is recognized that there is no objective medical evidence of bilateral hearing loss for many years after service.  Notwithstanding, service treatment records did demonstrate a deterioration in hearing acuity during service, even though not to the level of a hearing loss disability.  Moreover, the Veteran has testified that he began noticing a decrease in his hearing acuity shortly after his discharge from service.  In this regard, he is competent to report observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, given his conceded noise exposure in service, which is a known cause of sensorineural hearing loss (see Veterans Benefits Administration Training Letter 10-02 dated March 18, 2010), such statements are deemed credible here.  Furthermore, the Veteran has testified that his post-service employment in the aviation industry was primarily administrative; therefore, his most extreme noise exposure occurred during service.  

Having weighed all these factors, the Board concludes that the evidence is at least in equipoise and entitlement to service connection for bilateral hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).




ORDER

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


